Per Curiam.
With the motion granted the complaint is left in a confused form. The court can hardly strike out more of a pleading than the mover asks. *877A complaint should consist of a plain, concise statement of the facts which constitute the cause or causes of action intended to be pleaded. An amended complaint in the form contemplated by our rules would aid the court and the attorneys. A motion for leave to serve an amended complaint would probably be granted. Van Kirk, P. J., Hinman and Rhodes, JJ., concur; Hill, J., votes to affirm; McNamee, J., votes to affirm, with a memorandum.
McNamee, J.
I vote for affirmance, but believe that the complaint should be stricken out, with permission to serve an amended complaint in harmony with correct practice. The complaint, consuming thirty-one printed pages of the record, is not a concise statement of material facts. The burden of reading this complaint, and the consequent confusion, are an obstruction to the administration of justice, and the service of this complaint constituted a violation of the letter and spirit of section 241 of the Civil Practice Act. (Merchants Nat. Bank v. Prescott & Son, Inc., 223 App. Div. 194.) Order affirmed, with ten dollars costs and disbursements.